      Case 2:18-cv-04240-SMM Document 45 Filed 07/30/19 Page 1 of 12




 1        SURRANO LAW OFFICES
                  Attorneys at Law
 2
           7114 E. Stetson Dr., Suite 300
 3           Scottsdale, Arizona 85251
              Phone: (602) 264-1077
 4             Fax: (602) 264-2213

 5   Charles J. Surrano III (007732) cjs@surranolawfirm.com
     John N. Wilborn (013714) jnw@surranolawfirm.com
 6   Attorneys for Plaintiffs
 7                             UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF ARIZONA
 9
     David Diaz and Marisia Diaz, husband and         Case No.: CV-18-4240-PHX-SMM
10
     wife,
11
                   Plaintiffs,                        FIRST AMENDED JOINT CASE
12                                                    MANAGEMENT REPORT
13          vs.

14   Health Plan Intermediaries Holdings, LLC,
     dba Health Insurance Innovations, a
15
     foreign corporation, and Everest
16   Reinsurance Company, a foreign
     corporation, and Linda Thiel, authorized
17   agent for the Defendants,
18
                   Defendants.
19
20
            Pursuant to the Order of this Court dated June 21, 2019, and Rules 26(f) and 16
21
     of the Fed. R. Civ. P., Plaintiffs David Diaz and Marisia Diaz and Defendants Health
22
     Plan Intermediaries Holdings, LLC, dba Health Insurance Innovations, Everest
23
     Reinsurance Company, and Linda Thiel, hereby submit their First Amended Joint Case
24
     Management Report.
25
     1.     Rule 26(f) Meeting on July 16, 2019.
26


                                                  1
      Case 2:18-cv-04240-SMM Document 45 Filed 07/30/19 Page 2 of 12




 1          a.     John Wilborn attended on behalf of Plaintiffs.
 2          b.     Jordan Plitt attended on behalf of Defendant Everest Insurance Company.
 3          c.     Sharon Urias and Garry O’Donnell attended on behalf of Health Plan
 4                 Intermediaries Holdings, LLC and Linda Thiel.
 5          Counsel for all parties assisted in developing the Case Management Report.
 6   2.     List of Parties in Case.
 7          David Diaz and Marisia Diaz are the plaintiffs.
 8          Everest Insurance Company, Health Plan Intermediaries Holdings, LLC dba
 9          Health Insurance Innovations and Linda Thiel are the defendants.
10   3.     Nature of Case, Factual and Legal Basis.
11          Plaintiffs
12          Defendant Health Plan Intermediaries Holdings, LLC, dba Health Insurance
13   Innovations (“HII”) was a foreign corporation involved in the development and sale of
14   insurance products for contracted insurers through a network of third-party licensed
15   insurance agents across the United States. HII was a developer, distributor and
16   administrator of short term medical plans. HII marketed its products to individuals
17   through its own internal distribution network, in addition to using an external network
18   of non-owned third party licensed agents. HII had a wholly owned subsidiary known as
19   American Service Insurance Agency, Inc. (“ASIA”).
20          Defendant, Linda Thiel, was a licensed insurance producer, employed by ASIA.
21   ASIA was, in effect, a captive insurance broker for HII used to market insurance
22   products for HII’s financial benefit as part of HII’s “internal distribution network.” HII
23   marketed, sold, and administered short term medical policies to residents of the State of
24   Arizona, and elsewhere, using an interactive website and call center.         HII further
25   allowed and promoted the conduct of its business within the State of Arizona by
26   entering into an exclusive agreement with an association known as the Med-Sense

                                                 2
      Case 2:18-cv-04240-SMM Document 45 Filed 07/30/19 Page 3 of 12




 1   Guaranteed Association, authorizing HII to charge and collect fees for membership in
 2   the association, which it did. The primary purpose of authorizing HII to enroll new
 3   members in Med-Sense was to qualify it to sell mass marketed insurance to the
 4   sponsoring group members, which HII did. When HII enrolled members in and sold
 5   them insurance, it received all amounts due in connection with the plan, including fees,
 6   premiums and third party commissions.
 7            Plaintiffs purchased short term medical policies through Defendant Linda Thiel
 8   and HII’s captive brokerage, ASIA. The type of insurance sold to Plaintiffs is known as
 9   “mass marketed health insurance”. When HII enrolled Plaintiffs it charged and collected
10   from them all premiums and fees due. HII refers to these total collections as “premium
11   equivalents”. From the premium equivalents, HII would remit “risk premiums” to
12   carriers. Through its online presence in Arizona, HII provided services to Arizona
13   customers,     including   updating   premium     information,   downloading   insurance
14   documents, providing ID cards, canceling policies upon request, and answering
15   questions and offering assistance through an online “member portal”. HII provided
16   these same services to Plaintiffs through the online portal.
17            HII created an online presence in Arizona which by utilizing an interactive
18   website and automated payment process allowed it to offer Arizona residents, including
19   Plaintiffs, one stop shopping for short term medical policies, and managing customer
20   relations post sale, through its member portal, 24 hours a day, seven days a week.
21   Plaintiffs utilized HII’s interactive website and online “member portal” to, inter alia,
22   answer questions and obtain insurance documents and information about their policies.
23            In late 2016, Plaintiffs began researching health insurance options online.
24   Plaintiffs contacted HII through its online presence for the purpose of investigating
25   health insurance options through it. HII connected Plaintiff, Marisia Diaz, with Linda
26   Thiel.

                                                  3
      Case 2:18-cv-04240-SMM Document 45 Filed 07/30/19 Page 4 of 12




 1          In discussing health insurance issues with the Diaz’s, Defendant Thiel advised
 2   that she had a plan suited for them with “Life Shield STM”. In describing the plan to
 3   Plaintiff, Marisia Diaz, Defendant Thiel told her that Plaintiffs need only choose the
 4   amount of their deductible and aggregate coverage limit; and that after paying the
 5   deductible, all medical expenses would be paid. Plaintiffs relied upon these
 6   representations and purchased insurance with Life Shield STM with effective dates of
 7   coverage from January 1, 2017 through June 30, 2017. Plaintiffs were never provided a
 8   copy of the policy with Life Shield STM. When the coverage under the Life Shield
 9   policy ended on June 30, 2017, Defendant Thiel enrolled Plaintiffs for “full” coverage
10   with “Everest” with effective dates of coverage from July 1, 2017 through September
11   30, 2017. Plaintiffs opted for the same terms as applied to the Life Shield policy, a
12   $7,500 deductible with aggregate limits up to $750,000. At no time prior to purchasing
13   the Everest policy were Plaintiffs advised by Defendant Thiel or HII that there were
14   strict limitations on coverage and benefits.
15          On August 18, 2017, Plaintiff, David Diaz, suffered a major heart attack
16   requiring immediate hospitalization and open heart surgery. The medical expenses
17   incurred by reason of Plaintiff, David Diaz’s heart attack have not been paid by Everest.
18   On February 12, 2018, Plaintiff, Marisia Diaz, called HII to find out why her husband’s
19   bills were not paid and was informed that none of the claims were covered. Plaintiff,
20   Marisia Diaz, thereafter, asked Defendant, Linda Thiel, why the bills had not been paid,
21   who then disclosed to Ms. Diaz for the first time that the plan the Plaintiffs had
22   purchased had severely limited benefits. To date, Plaintiffs are indebted with over
23   $250,000 of unpaid medical bills.
24          But for the mutual representations and omissions of HII and its agent, Defendant,
25   Linda Thiel, Plaintiffs would not have purchased such limited benefits insurance.
26   Plaintiffs have been damaged by the actions of these Defendants.

                                                    4
      Case 2:18-cv-04240-SMM Document 45 Filed 07/30/19 Page 5 of 12




 1          Defendant Everest Insurance Company
 2          This matter involves the sale of two short term insurance health plan policies,
 3   underwritten through Everest Reinsurance Company (“Everest Policies”), by HPIH and
 4   its agent Linda Thiel to David and Marisia Diaz. Everest denies that it is liable for
 5
     consumer fraud or negligent misrepresentation with respect to the sale of the Everest
 6
     Policies. Furthermore, Everest denies that Plaintiffs are entitled to additional coverage
 7
     under the doctrine of reasonable expectations. Everest Policies are unambiguous and
 8
     can be interpreted and understood according to the plain language of the terms and
 9
     conditions. Everest asserts it exercised reasonable care and competence in obtaining and
10
     communicating information to Plaintiffs and that Plaintiffs were reasonably informed of
11
12   the limitations on coverage and benefits, including, but not limited to, on its applications

13   and certificates, which expressly stated the Everest Policies’ benefits were not intended

14   to qualify as the minimum essential coverage required by the Affordable Care Act and
15   not designed to cover all medical expenses and is not a major medical or comprehensive
16   healthcare policy. Everest denies that Plaintiffs are entitled to recover against it through
17   any legal theory.
18
            The Everest Policies are short term benefit plans and are not intended or
19
     designed to cover all medical expenses. They are not major medical or comprehensive
20
     healthcare policies. Further the Everest Policies not intended to qualify as the minimum
21
     essential coverage as required by the Affordable Healthcare Act. This information and
22
     language was clearly indicated on the application itself which both Mr. and Mrs. Diaz
23
     signed on or around June 1, 2017. This information and language was also clearly
24
25   communicated on the certificates issued to Plaintiffs.

26          Defendants Health Plan Intermediaries Holdings, LLC and Linda Thiel


                                                  5
      Case 2:18-cv-04240-SMM Document 45 Filed 07/30/19 Page 6 of 12




 1          Defendants HPIH and Linda Thiel have answered the Second Amended
 2   Complaint and have asserted various affirmative defenses. (Docs. 37 and 39) HPIH is a
 3   cloud-based technology platform and distributor of affordable individual and family
 4   health insurance plans which include short-term medical insurance plans, guaranteed-
 5   issue and underwritten health benefit insurance plans. HPIH is not an insurer and does
 6   not process or pay claims. The health insurance products are developed and
 7   underwritten by third-party insurance carriers with whom HPIH has no affiliation apart
 8   from contractual relationships. HPIH assumes no underwriting, issuance or
 9   reimbursement risk. HPIH receives all amounts due in connection with the plans
10   administered on behalf of the service providers. From these premium equivalents, HPIH
11   remits risk premiums to carriers in amounts earned by discounted benefit plan
12   providers, and these third-party obligors are the ultimate parties responsible for
13   providing insurance company or discount benefits to members.
14          This suit arises as a result of medical claims submitted pursuant to policies of
15   insurance alleged to have been purchased by Plaintiffs and issued by Everest. During
16   the alleged coverage period, Plaintiff David Diaz underwent medical procedures.
17   Plaintiffs submitted the medical bills for payment to Everest’s claims administrator,
18   either Everest or Allied National. HPIH and Ms. Thiel are unaware at this stage of the
19   litigation whether Plaintiffs’ medical bills were paid consistent with the terms,
20   conditions, limitations and exclusions of the subject policies; however, Ms. Thiel’s
21   representations as to those characteristics were accurate.
22          American Service Insurance Agency LLC (“ASIA”) is a wholly-owned
23   subsidiary that was acquired by HPIH and employs Ms. Thiel as a W-2 employee.
24   Ms. Thiel does not specifically recall the telephone calls with Plaintiffs; however,
25   Ms. Thiel’s interactions with consumers are based on scripted information. Her routine
26   practice is to adhere to the language of the scripts provided. These scripts contradict the

                                                  6
      Case 2:18-cv-04240-SMM Document 45 Filed 07/30/19 Page 7 of 12




 1   substance of Plaintiffs’ allegations. Further, the policy applications provided to,
 2   received by, and electronically signed by Plaintiffs at their email address during the
 3   application process clearly and in bold and/or uppercase typeface set forth the nature of
 4   the coverage being purchased. Plaintiffs nevertheless allege that additional policy
 5   benefits are owed based on representations made during the application process.
 6   Ms. Thiel categorically denies Plaintiffs’ allegations as refuted by the electronically-
 7   signed policy applications themselves. Plaintiffs were sent each and every policy
 8   application to review for confirmation of understanding prior to their electronic
 9   signature and submission to the carrier.
10          Moreover, the issued policies, which were available for Plaintiffs to review at all
11   times subsequent to their purchase, equally clearly evidenced the terms, conditions,
12   limitations, and exclusions of those policies, including what was and was not covered,
13   and the policies’ applicable limits. Information provided to Plaintiffs during the
14   application process was accurate. With respect to each of the policies, Plaintiffs were
15   sent a link that enabled them to review the full terms of the policies at any time, and at
16   their convenience. Plaintiffs were fully apprised of the characteristics of their policies,
17   including their terms, conditions, limitations, exclusions and limits, and were provided
18   with the ability and time, over each of the policy periods, to review the details of the
19   policies.
20   4.     Jurisdictional Basis of the Case.
21          Diversity of citizenship, 28 U.S.C. § 1332. Plaintiffs are citizens of the State of
22   Arizona. Defendant HPIH is, and was at the time of the filing of the Complaint, a
23   Delaware limited liability company with its principal place of business in Florida, and
24   none of the members of HPIH is, or was at the time of the filing of the Complaint, a
25   citizen of Arizona. Defendant Everest is, and was at the time of the filing of the
26   Complaint, a Delaware corporation with its principal place of business in New Jersey.


                                                  7
      Case 2:18-cv-04240-SMM Document 45 Filed 07/30/19 Page 8 of 12




 1   Defendant Thiel is, and was at the time of the filing of the Complaint, a resident of
 2   Texas. Plaintiffs seek in this action more than $75,000, exclusive of interest and costs.
 3   HPIH has asserted lack of personal jurisdiction as a defense.
 4   5.     Parties that have not been Served or have not Filed an Answer.
 5          None.
 6   6.     A statement of whether any party expects to add additional parties to the
 7          case or otherwise to amend pleadings (the Court will set a deadline at the
 8          Case Management Conference for joining parties and amending pleadings).
 9          None.
10   7.     Dispositive or Partially Dispositive Issues and Legal Issues.
11          Plaintiffs – At this time, Plaintiffs do not contemplate filing any motions.
12          Defendant Everest – Everest anticipates filing motion(s) for summary judgment
13          with respect to Everest’s conduct and liability for the consumer fraud, negligent
14          misrepresentation, reasonable expectations, and punitive damages claims.
15          Defendants HPIH and Linda Thiel contemplate filing dispositive motions for
16          summary judgment on issues that include the viability of Plaintiffs’ claims and
17          the affirmative defenses raised.
18   8.     Whether the Case is Suitable for Reference to a Magistrate Judge for a
19          Settlement Hearing or Trial.
20          Defendants HPIH and Linda Thiel believe this case is suitable for reference to a
21   United States Magistrate Judge for a settlement conference.
22   9.     Status of Other Related Cases Pending Before Other Judges or Courts.
23          There are no other related cases pending before other judges of this Court or
24   other courts.
25   10.    Issues Related to Discovery of Electronically Stored Information.
26          None.

                                                  8
      Case 2:18-cv-04240-SMM Document 45 Filed 07/30/19 Page 9 of 12




 1   11.    Issues Related to Claims of Privilege or Work Product.
 2          None.
 3   12.    Federal Rule of Evidence 502(d).
 4          Defendants    HPIH     and   Linda    Thiel   believe   that   an   Order    under
 5   Fed. R. Evid. 502(d) should be entered.
 6   13.    Compliance with MIDP.
 7          Plaintiffs served their Mandatory Initial Disclosure Statements on January 17,
 8   2019. (Doc. 23) Defendant Everest Insurance Company served their Mandatory Initial
 9   Disclosure Statements on January 22, 2019. (Doc. 24) Defendant Linda Thiel served her
10   Mandatory Initial Discovery on February 1, 2019. (Doc. 25) Defendant HPIH served its
11   Mandatory Initial Discovery on July 3, 2019. (Doc. 41)
12   14.    Necessary Discovery.
13          a. The extent, nature, and location of discovery anticipated by the parties
14          Plaintiffs:
15          Plaintiffs intend on taking the deposition of Linda Thiel and other representatives
16   of HPIH/HII and ASIA. Plaintiffs also intend to take the depositions of claims
17   representative(s) at Everest Insurance who handled Plaintiffs’ claim, their supervisor(s),
18   and 30(b)(6) designees of the company regarding claims handling. Plaintiffs will also
19   take the depositions of Defendants’ expert(s), if any. Plaintiffs will likely propound
20   written discovery.
21          Defendant Everest Insurance:
22          Everest intends on taking the depositions of Plaintiffs, engaging in discovery
23   related to Plaintiffs’ expectations with coverage both before and while insured with
24   Everest, and propounding written discovery. Everest anticipates discovery regarding
25   Plaintiffs’ prior and subsequent health insurance coverage and applications. It may also
26   require additional depositions and discovery with respect to Plaintiffs’ expert(s) and any

                                                 9
     Case 2:18-cv-04240-SMM Document 45 Filed 07/30/19 Page 10 of 12




 1   damages being sought.
 2          Because Plaintiffs’ Complaint involves only claims for consumer fraud and
 3   negligent misrepresentation with respect to Ms. Thiel’s and HPIH’s representations of
 4   coverage, any discovery proposed by Plaintiffs with respect to Everest’s claims
 5   handling is not proportional to the needs of the case and should not be allowed.
 6   Plaintiffs have not asserted breach of contract or bad faith claims against Everest.
 7          Defendants Health Plan Intermediaries Holdings, LLC and Linda Thiel:
 8          Defendants HPIH and Linda Thiel intend to take the depositions of Plaintiffs,
 9   treating physicians, and experts, and will propound written discovery.
10          b. Suggested changes, if any, to the discovery limitations imposed by the
11                Federal Rules of Civil Procedure
12          The parties have no suggested changes to the discovery limitations at this time.
13          c. The number of hours permitted for each deposition
14          The parties agree to limit depositions to 7 hours, unless extended by agreement
15   of the parties.
16   15.   Proposed Deadlines.
17          (a)        Completion of all Fact Discovery and Disclosure under Federal Rule of
18   Civil Procedure 26(a)(3).                                       April 10, 2020
19          (b)        Expert Opinion Disclosures under Federal Rule of Civil Procedure
20   26(a)(2)(A)-(C):
21                     Plaintiffs’ Experts                           December 6, 2019
22                     Defendants’ Experts                           January 10, 2020
23                     Rebuttal Expert                               February 14, 2020
24          (c)        Completion of Expert Depositions              March 20, 2020
25          (d)        Face-to-face good faith settlement efforts    April 24, 2020
26          (e)        Dispositive Motions                           May 29, 2020

                                                     10
     Case 2:18-cv-04240-SMM Document 45 Filed 07/30/19 Page 11 of 12




 1   16.   Jury Trial.
 2         A jury trial has been requested and is not contested.
 3   17.   Settlement Prospects.
 4         Prospects for settlement are unknown.
 5   18.   Other Matters That Will Aid the Court and Parties in Resolving This Case
 6         in a Just, Speedy, and Inexpensive Manner Pursuant to Federal Rule of
 7         Civil Procedure 1.
 8         None at this time.
 9         DATED this 30th day of July, 2019.
10
                                              SURRANO LAW OFFICES
11
12
                                              By:     s/ Charles J. Surrano
13                                                    Charles J. Surrano, III
                                                      John N. Wilborn
14
                                                      Attorneys for Plaintiff
15
                                              THE CAVANAGH LAW FIRM
16
17                                            By:     s/ Thimothy Hyland
                                                      Timothy Hyland
18                                                    Jordan R. Plitt
                                                      Attorneys for Defendant
19                                                    Everest Reinsurance Company
20
                                              GREENSPOON MARDER LLP
21
22
                                              By:     s/ Sharon A. Urias
                                                      Sharon A. Urias
23                                                    Garry W. O’Donnell (Pro Hac Vice)
                                                      Attorneys for Defendants
24                                                    Health Plan Intermediaries Holdings,
25                                                    LLC and Linda Thiel

26


                                                 11
     Case 2:18-cv-04240-SMM Document 45 Filed 07/30/19 Page 12 of 12




 1                              CERTIFICATE OF SERVICE
 2
           I hereby certify that on July 30, 2019, I electronically transmitted the attached
 3
     documents to the Clerk’s Office using the CM/ECF System for filing and transmittal of
 4
     a Notice of Electronic Filing to the following CM/ECF registrants:
 5
 6                Sharon A. Urias
                  GREENSPOON MARDER LLP
 7                8585 E. Hartford Drive, Suite 700
 8                Scottsdale, AZ 85255
                  sharon.urias@gmlaw.com
 9                azdocket@gmlaw.com
10
                  Garry W. O’Donnell (Pro Hac Vice)
11                GREENSPOON MARDER LLP
                  2255 Glades Road, Suite 400-E
12                Boca Raton, FL 33431
13                garry.odonnell@gmlaw.com

14                Attorneys for Defendants
                  Health Plan Intermediaries Holdings, LLC
15                and Linda Thiel
16
                  Timothy Hyland
17                Jordan R. Plitt
                  THE CAVANAGH LAW FIRM
18
                  1850 N. Central Avenue, Suite 2400
19                Phoenix, AZ 85004-4527
                  thyland@cavanaghlaw.com
20                jplitt@cavanaghlaw.com
21                Attorneys for Defendant
                  Everest Reinsurance Company
22
23   s/ Christina Palmer
24
25
26


                                                 12
